      Case 5:19-cv-03107-JTM-TJJ Document 26 Filed 07/16/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ROGER ORAL SMITH,

                       Plaintiff,

vs.                                            Case No. 19-3107-SAC

LESLIE INGALLS,

                       Defendant.


                                   O R D E R

      This case is before the court upon defendant’s motion to

dismiss.    Doc. No. 22.

      In his amended complaint (Doc. No. 8 at p. 6), plaintiff

alleges that, as an inmate at the Butler County Jail, he “was

denied a proper diet from June 26, [20]18 to June 2, [20]19,” that

“over 25 trays within a two-week [period] were unfit to eat [and]

meat was spoiled,” and that he has “gone days [and] weeks without

eating a lunch or dinner tray.”            Plaintiff alleges that he has

lost over twenty pounds.        He further alleges that defendant was

told by doctors and prison personnel that plaintiff could not eat

certain food but still made trays for plaintiff which ignored their

guidance.

      Defendant’s    motion   to    dismiss    alleges   that   the   amended

complaint should be dismissed because plaintiff has not alleged




                                       1
    Case 5:19-cv-03107-JTM-TJJ Document 26 Filed 07/16/20 Page 2 of 4




exhaustion of administrative remedies and because the amended

complaint fails to state a claim.

        Administrative exhaustion

        The amended complaint uses a complaint form for § 1983 cases.

Plaintiff has supplemented the form with one page of allegations

and legal citations.          The form states in part:        “I have previously

sought     informal      or     formal   relief        from    the   appropriate

administrative officials regarding the actions complained of.”

The form gives a plaintiff the option of checking boxes designated

“yes” and “no.”     Plaintiff did not check either box in the amended

complaint and made no further statement regarding administrative

exhaustion.     Defendant contends this is grounds for dismissing

plaintiff’s case. Plaintiff has responded by stating that he filed

a “form 9” and grievance with the jail and that he repeatedly

requested a different diet.          Doc. No. 25, p. 1.

        In Lax v. Corizon Medical Staff, 766 Fed.Appx. 626 (10th Cir.

2019), the plaintiff sued regarding events at the Shawnee County

Jail.      He left blank the same boxes regarding administrative

exhaustion on a form complaint.              The district court, sua sponte,

dismissed the complaint for failing to show good cause why the

case should not be dismissed for failure to exhaust administrative

remedies.     The Tenth Circuit reversed the dismissal noting that

exhaustion     is   an    affirmative        defense    and    not   a   pleading

requirement, and that silence on that issue in the complaint is

                                         2
       Case 5:19-cv-03107-JTM-TJJ Document 26 Filed 07/16/20 Page 3 of 4




not grounds for dismissal.          Id. at 628.            The Circuit went on to

state that the plaintiff in Lax did not bear the burden of proving

the absence of an exhaustion affirmative defense.                            Id. (citing

Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir.

2007)).      This   court   has    relied      on    Lax       to   reject    a   similar

administrative exhaustion argument raised in a motion to dismiss.

See Williams v. Correct Care Solutions, 2019 WL 1585037 *2 n.1

(D.Kan. 4/12/2019).         On the basis of this authority, the court

rejects defendant’s administrative exhaustion argument without

prejudice.

       Failure to state a claim

       When deciding whether a complaint should be dismissed for

failure to state a claim, the court “must accept all the well-

pleaded allegations of the complaint as true and must construe

them in the light most favorable to the plaintiff.”                            Waller v.

City    &   Cty.    of   Denver,    932       F.3d    1277,         1282     (10th   Cir.

2019)(interior       quotations      omitted).                 “[M]ere     labels    and

conclusions . . . will not suffice.”                Id.    The court examines the

complaint to determine whether “plaintiff pleads factual content

that allows the court to draw a reasonable inference that defendant

is liable for the misconduct alleged.”                Id.        The court’s role is

not    to   weigh   potential     evidence,     but       to    assess     whether   the

complaint alone is legally sufficient to state a claim for relief.



                                          3
      Case 5:19-cv-03107-JTM-TJJ Document 26 Filed 07/16/20 Page 4 of 4




MacArthur v. San Juan County, 309 F.3d 1216, 1221 (10th Cir.

2002)(quotation omitted).

      The court has examined the cases cited in defendant’s motion

and finds that they are distinguishable from the facts alleged in

the   amended   complaint,    mainly       because    they    involve   isolated

incidents.      The court also finds that the amended complaint

adequately    alleges   defendant’s        personal    participation     in   the

alleged violation of plaintiff’s rights.              Construing the amended

complaint in a light most favorable to plaintiff, the court finds

that plaintiff has stated a plausible claim under § 1983.                     See

Ingrassia v. Schafer, 825 F.3d 891 (8th Cir. 2016).

      Conclusion

      For the above-stated reasons, defendant’s motion to dismiss

(Doc. No. 22) shall be denied.         The court shall also deny as moot

plaintiff’s motion for order to show cause.                  Doc. No. 24.     The

court further directs that, the screening process under 28 U.S.C.

§ 1915A having been completed, this matter be returned to the Clerk

of the Court for random reassignment for all further proceedings

pursuant to D. Kan. R. 40.1.

      IT IS SO ORDERED.

      Dated this 16th day of July, 2020, at Topeka, Kansas.



                           s/Sam A. Crow_____________________________
                           Sam A. Crow, U.S. District Senior Judge


                                       4
